Name: Regulation (EEC) No 337/75 of the Council of 10 February 1975 establishing a European Centre for the Development of Vocational Training
 Type: Regulation
 Subject Matter: EU institutions and European civil service;  civil law
 Date Published: nan

 Avis juridique important|31975R0337Regulation (EEC) No 337/75 of the Council of 10 February 1975 establishing a European Centre for the Development of Vocational Training Official Journal L 039 , 13/02/1975 P. 0001 - 0004 Greek special edition: Chapter 05 Volume 2 P. 0038 Spanish special edition: Chapter 05 Volume 2 P. 0048 Portuguese special edition Chapter 05 Volume 2 P. 0048 Finnish special edition: Chapter 16 Volume 1 P. 0006 Swedish special edition: Chapter 16 Volume 1 P. 0006 REGULATION (EEC) No 337/75 OF THE-COUNCIL of 10 February 1975 establishing a European Centre for the Development of Vocational Training THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 235 thereof; Having regard to the proposal from the Commission; Having regard to the Opinion of the European Parliament (1); Having regard to the Opinion of the Economic and Social Committee (2); Whereas on the basis of Article 128 of the Treaty, the Council, in its Decision of 2 April 1963 (3), laid down general principles for implementing a common vocational training policy; Whereas under Article 118 of the Treaty the Commission has the task of promoting close cooperation between Member States in the social field, particularly in matters relating to basic and advanced vocational training; Whereas the Council, in its resolution of 21 January 1974 (4) concerning a social action programme, made one of the objectives of that programme the implementation of a common vocational training policy with a view to attaining progressively the principal objectives thereof, especially approximation of training standards, in particular by setting up a European Vocational Training Centre ; whereas, furthermore, the Council decided that this objective should be given priority; Whereas the implementation of a common vocational training policy gives rise to ever more complex problems, and whereas the solution of those problems requires a large degree of involvement on the part of those concerned, and more especially on the part of both sides of industry; Whereas the setting up of a European Centre for the Development of Vocational Training - a body independent of the departments of the Commission, but which must cooperate with them to the full - is necessary for the effective implementation of that common policy, and whereas the Treaty has not provided the specific powers necessary for setting up such a centre; Whereas the centre will be set up within the framework of the European Communities and will function in accordance with Community law ; whereas the conditions under which certain general provisions will apply should be defined, HAS ADOPTED THIS REGULATION: Article 1 A European Centre for the Development of Vocational Training, hereinafter called "the centre", is hereby set up. In each of the Member States, the centre shall enjoy the most extensive legal capacity accorded to legal persons. The centre shall be non-profit making. It shall have its seat in Berlin (West). Article 2 1. The aim of the centre shall be to assist the Commission in encouraging, at Community level, the promotion and development of vocational training and of in-service training. To that end, within the framework of the guidelines laid down by the Community, it shall contribute, through its scientific and technical activities, to the implementation of a common vocational training policy. It shall, in particular, encourage the exchange of information and the comparison of experience. (1)OJ No C 127, 18.10.1974, p. 20. (2)OJ No C 125, 16.10.1974, p. 41. (3)OJ No 63, 20.4.1963, p. 1338/63. (4)OJ No C 13, 12.2.1974, p. 1. 2. The main tasks of the centre shall be: - to compile selected documentation relating in particular to the present situation, the latest developments and research in the relevant fields, and to matters of vocational training structure; - to contribute to the development and coordination of research in the above fields; - to disseminate all useful documentation and information; - to encourage and support any initiative likely to facilitate a concerted approach to vocational training problems. The centre's activity in this respect shall deal in particular with the problem of the approximation of standards of vocational training with a view to the mutual recognition of certificates and other documents attesting completion of vocational training; - to provide a forum for all those concerned. 3. In its activities the centre shall take into account the links which exist between vocational training and the other branches of education. Article 3 1. The centre shall take the measures necessary for the attainment of its objectives. It may in particular: - organize courses and seminars; - conclude study contracts and Commission or, where necessary, carry out pilot projects or individual projects to assist the implementation of the centre's work programme; - publish and distribute useful documentation, including a Community vocational training bulletin. 2. In carrying out its tasks, the centre shall establish appropriate contacts, particularly with specialized bodies, whether public or private, national or international, with public authorities and educational institutions and with workers "and employers" organizations. Article 4 1. The centre shall be administered by a Management Board comprising 30 members of whom: (a) nine members shall represent the Governments of the Member States; (b) nine members shall represent the employers' professional organizations; (c) nine members shall represent the employees' trade union organizations; (d) three members shall represent the Commission. The members referred to in (a), (b) and (c) shall be appointed by the Council on the basis of one member per Member State for each of those groups. The Commission shall appoint the members who are to represent it. 2. The term of office of members shall be three years. It shall be renewable. Upon the expiry of their term of office or in the event of their resignation, members shall remain in office until their appointments are renewed or until they are replaced. 3. The Management Board shall elect its Chairman and three Vice-Chairmen from among its members, to serve for a period of one year. 4. The Chairman shall convene the Management Board at least twice a year or at the request of at least one-third of its members. 5. Decisions by the Management Board shall be taken by an absolute majority of its members. Article 5 The Management Board shall adopt its rules of procedure, which shall enter into force when approved by the Council, acting on the Opinion of the Commission. It shall decide whether to set up ad boc working parties on the basis of the requirements of the annual work programme. It shall regularly inform the Commission of the activities of the centre. Article 6 1. The director of the centre shall be appointed by the Commission from a list of candidates submitted by the Management Board. 2. The term of office of the director shall be renewable every five years. Article 7 1. The director shall carry out the decisions of the Management Board and shall be responsible for the day-to-day administration of the centre. He shall be the legal representative of the centre. 2. He shall prepare and organize the work of the Management Board and provide the Secretariat for their meetings. 3. He shall coordinate the activities of the working parties. 4. He shall be responsible for all staff matters and for engaging and dismissing staff. 5. He shall be accountable to the Management Board for his activities. Article 8 1. On the basis of a draft submitted by the director, the Management Board shall adopt the annual work programme in agreement with the Commission. The programme shall take into account the priority needs indicated by the Community institutions. 2. The centre shall take into account the activities of other bodies working in the field of vocational training when planning its own work. Article 9 The Management Board shall, by 31 March at the latest, adopt an annual general report on the activities and financial situation of the centre and shall submit it to the Commission. Article 10 The Management Board shall draw up a statement of all revenue and expenditure, which shall be in balance, for each financial year, which shall be the same as the calendar year. Article 11 1. The Management Board shall, by 31 March each year at the latest, send the Commission an estimate of revenue and expenditure. This estimate, which shall include an establishment plan, shall be forwarded by the Commission to the Council with the preliminary draft budget of the European Communities. 2. The budget of the European Communities shall each year, under a specific heading, include a subsidy for the centre. The procedure in force for the transfer of appropriations from one chapter to another shall apply to the appropriation for this subsidy. The budget authority shall draw up the establishment plan of the centre. 3. The Management Board shall adopt the estimate of revenue and expenditure before the beginning of the financial year, adjusting it to the subsidy granted by the budget authority. The estimate thus adopted shall be forwarded by the Commission to the budget authority. Article 12 1. The financial provisions applying to the centre shall be adopted under Article 209 of the Treaty. 2. The Management Board shall, by 31 March at the latest, send the accounts of all the revenue and expenditure of the centre for the preceding financial year to the Commission and to the Audit Board. The latter shall examine them in accordance with the second paragraph of Article 206 of the Treaty. 3. The Commission shall submit the accounts and the report of the Audit Board, together with its own comments, to the Council and to the European Parliament by 31 October at the latest. The Council and the European Parliament shall give a discharge to the Management Board of the centre under the procedure laid down in the fourth paragraph of Article 206 of the Treaty. 4. The financial controller of the Commission shall be responsible for checking the commitment and payment of all expenditure and the recording and recovery of all revenue of the centre. Article 13 The provisions governing the staff of the centre shall be adopted by the Council, acting on a proposal from the Commission. Article 14 Members of the Management Board, the Director, the staff and all other persons participating in the activities of the centre shall be required, even after their duties have ceased, not to disclose information of the kind covered by the obligation of professional secrecy. Article 15 The rules governing the languages of the European Communities shall apply to the centre. Article 16 The Protocol on the privileges and immunities of the European Communities shall apply to the centre. Article 17 1. The contractual liability of the centre shall be governed by the law applicable to the contract in question. The Court of Justice of the European Communities shall have jurisdiction to give judgment pursuant to any arbitration clause contained in a contract concluded by the centre. 2. In the case of non-contractual liability, the centre shall, in accordance with the general principles common to the laws of the Member States, make good any damage caused by the centre or its servants in the performance of their duties. The Court of Justice shall have jurisdiction in disputes relating to compensation for any such damage. 3. The personal liability of servants towards the centre shall be governed by the relevant provisions applying to the staff of the centre. Article 18 Member States, members of the Management Board and third parties directly and personally involved may refer to the Commission any act of the centre, whether express or implied, for the Commission to examine the legality of that act. Referral shall be made to the Commission within 15 days of the day on which the party concerned first became aware of the act in question. The Commission shall take a Decision within one month. If no Decision has been taken within this period, the case shall be deemed to have been dismissed. Article 19 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 February 1975. For the Council The President G. FITZGERALD